Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the preliminary amendment filed 15 August 2019 the following has occurred: Claims 3-14, 21, 24 and 26-27 have been amended; Claims 15-17, 22, 25 and 28 have been canceled.
Now claims 1-14, 18-21, 23-24 and 26-27 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 
GB1800557.9, filed on 12 January 2018
GB1715251.3, filed on 21 September 2017
GB1703343.2, filed on 01 March 2017.

Information Disclosure Statement
The Information Disclosure Statement(s) filed on 15 August 2019, has been considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-14, 18-21, 23-24 and 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,031,133. As both claims are directed toward text based message analysis, in performing an action based on the result of the analysis.
Claims 1-14, 18-21, 23-24 and 26-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of copending Application No. 17055178 in view of Rajkhowa (2008/0262982). As both claims are directed toward analysis of text in a therapy session, although the instant application does not recite dividing of the text into utterances it would be obvious in view of Rajkhowa (2008/0262982), see below, but at least paragraph [0023].
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 11 recites the limitation "the likelihood of non-engagement or drop-out" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the output correlated" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2008/0262982 (hereafter “Rajkhowa”), in view of U.S. Patent App. No. 2016/0140320 (hereafter “Moturu”), in view of U.S. Patent App. No. 2005/0228236 (hereafter “Diederich”).

Regarding (Original) claim 1, Rajkhowa teaches a method for use by a computer-based system for providing psychotherapy (Rajkhowa: paragraph [0004], “providing a secure system wherein patients (clients) may obtain psychological therapy… remotely conducting psychotherapy between a client having and a therapist over the internet”. Also see, paragraph [0020]), the method comprising:
--obtaining, via a user interface of the system, text data relating to a patient at an initial stage of a therapy process (Rajkhowa: paragraph [0004], “a first web enabled computer device operated by the client, said first computer device having a web browser and being operatively coupled to the Internet… chat application being activated by the client… private chat application is adapted and configured to relay live text, audio and video messages between the client and therapist via the web browsers of the first and second computer devices”, paragraphs [0019]-[0021], “Web page 36 is adapted and configured much like a traditional chat write dialogue field 38 wherein the user can type a message… send and receive text and voice messages through the chat application to the user operating remote computing device 14”);
--using at least a first part of a [… artificial intelligence …] model to obtain a representation of at least the text data (Rajkhowa: paragraphs [0021]-[0022], “Artificial Intelligence Bot 22 is made up of a self-learning, input analysis process whereby selected, words, phrases and meanings are compiled in a database 70… Reading the input of a user's text and then searching for a response, the bot categorizes the users text in a separate AIML file that lists such input”, paragraph [0024], “The AI bot of the present invention parses message 118 into an emotion portion "I feel" and a keyword portion "sick".”. The Examiner notes categorization reads on a representation);
Rajkhowa may not explicitly teach (underlined below for clarity):
--using at least a first part of a deep learning model to obtain a representation of at least the text data;
--using at least a second part of the deep learning model, and an input thereto formed using the representation, to obtain an output predicting a characteristic of a condition of the patient and/or of the therapy process;
--causing the system to take one or more actions relating to the therapy process, wherein the one or more actions are selected based on the output;
--wherein the deep learning model is trained using a training set comprising, for each of a plurality of other patients, text data relating to the other patients at an initial stage of a therapy process […].
deep learning model to obtain a representation of at least the text data (Moturu: paragraphs [0025]-[0027], “method 100 functions to analyze communication behavior and other information regarding an individual”, paragraphs [0062]-[0063], “the predictive model can be used to identify sets of feature vectors and/or subsets of features… a deep learning algorithm”. Also see, paragraph [0036]);
--using at least a second part of the deep learning model, and an input thereto formed using the representation, to obtain an output predicting a characteristic of a condition of the patient and/or of the therapy process (Moturu: paragraph [0053]-[0055], “transforming data from the log of use, the input, and the supplementary dataset into an analysis including a value of a mental health state parameter associated with the time point and indicative of a mental health state of the individual. Block S140 functions to determine a value of a mental health state parameter in association with a time point of the time period, as an output of a risk model that assesses the individual's current state of wellbeing… Preferably, the analysis includes utilization of one or more machine learning techniques and training data… The computing system can be the same computing system associated with one or more of Blocks S110-S130”. Also see, paragraphs [0065], [0076]);
--causing the system to take one or more actions relating to the therapy process, wherein the one or more actions are selected based on the output (Moturu: paragraph [0053], “outputs of the analysis can be used to tailor promotion of communication in a manner correlated with severity of the individual's state (e.g., an extent of need for therapeutic communication)”, paragraphs [0067]-[0068], “in response to at least one of… an output of the predictive model, enabling a communicable link… by way of the communicable link, establishing a period of thereby providing therapy to the individual”);
-wherein the deep learning model is trained using a training set comprising, for each of a plurality of other patients, text data relating to the other patients at an initial stage of a therapy process […] (Moturu: paragraphs [0053]-[0054], “the analysis includes utilization of one or more machine learning techniques and training data (e.g., from the individual, from a population of individuals)”, paragraph [0077], “a training dataset including historical data of candidate features related to individuals, therapeutic entities, and periods of communication, as associated with different classifications”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include training and using a deep learning model to categorize a patient’s condition and performing an action as taught by Moturu within the psychotherapy system as taught by Rajkhowa with the motivation of “generate more accurate models pertaining to the patient's mental health” (Moturu: paragraph [0055]).
Rajkhowa and Moturu may not explicitly teach (underlined below for clarity):
--wherein the deep learning model is trained using a training set comprising, for each of a plurality of other patients, text data relating to the other patients at an initial stage of a therapy process and a result of a determination of the characteristic.
Diederich teaches wherein the deep learning model is trained using a training set comprising, for each of a plurality of other patients, text data relating to the other patients at an initial stage of a therapy process and a result of a determination of the characteristic (Diederich: Figure 2, paragraph [0027], “teaching the machine learning algorithms”, paragraph [0030]-[0031], “the machine learning algorithms include a support vector machine, a decision tree a neural network… a learning method in which language cues from patients known to have health problems and patients known not to have health problems are analyzed… an expert-defined health related category must be provided for learning purposes. This category can be discrete (presence or absence of the expert-defined health problem)”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include using a result of the determination in training of the model as taught by Diederich within the training of the machine learning model for classification as taught by Rajkhowa and Moturu with the motivation of “provide improved diagnosis compared to known techniques” (Diederich: paragraph [0095]).

Regarding (Original) claim 2, Rajkhowa, Moturu and Diederich teaches the limitations of claim 1, and further teaches wherein the text data comprises free-form text (Rajkhowa: paragraph [0019], “Web page 36 is adapted and configured much like a traditional chat program would, and includes write dialogue field 38 wherein the user can type a message”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 3, Rajkhowa, Moturu and Diederich teaches the limitations of claim 1, and further teaches obtaining further data relating to the patient (Diederich: Figure 1, paragraph [0062], “obtain… images or video samples, including facial expressions or body movement, to obtain visual cues”); and
--obtaining the representation by at least: obtaining an intermediate representation of the text data; obtaining a further intermediate representation of the further data; and joining the 
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 4, Rajkhowa, Moturu and Diederich teaches the limitations of claim 1, and further teaches wherein obtaining the representation comprises pre-processing an intermediate representation of at least the text data, wherein the pre-processing comprises normalizing (Diederich: paragraphs [0069]-[0072], “The data may be normalised or otherwise transformed”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 5, Rajkhowa, Moturu and Diederich teaches the limitations of claim 1, and further teaches wherein the first part of the deep learning model is pre-trained using in-domain text (Diederich: paragraph [0027], “the preliminary steps of teaching the machine learning algorithms”, paragraph [0069], “a ranked list of words or symbols according to frequency is generated from the corpus of all samples obtained… words are then formed into blocks of words or symbols of user-determined length”. Also see, Rajkhowa: paragraph [0022]. The Examiner notes this is pre-training of the model to use the in-domain text (i.e., the training data)).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 6, Rajkhowa, Moturu and Diederich teaches the limitations of claim 1, and further teaches where the second part of the deep learning model performs classification or regression (Diederich: paragraph [0065], “The combination of the output of the machine learning methods represents the diagnosis. These outputs are compared against psychiatric classification parameters and symptom severity measurements to validate them as diagnostic tools”. Also see, Moturu: paragraph [0058]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 7, Rajkhowa, Moturu and Diederich teaches the limitations of claim 1, and further teaches wherein the second part of the deep learning model performs a plurality of instances of classification and/or regression to obtain a plurality of outputs (Diederich: paragraph [0065], “The data file is submitted to two or more machine learning techniques and the combination of the outputs of the machine learning techniques is obtained”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 8, Rajkhowa, Moturu and Diederich teaches the limitations of claim 1, and further teaches wherein the output is selected from the group consisting of: a most likely condition at the initial stage; a likelihood score for each of a set of possible conditions at the initial stage; a predicted severity of a condition at the initial stage; a predicted amount of therapy required; a likelihood of non-engagement and/or drop-out by the patient; one of a plurality of therapy options that is most likely to be beneficial; or, a combination 
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 9, Rajkhowa, Moturu and Diederich teaches the limitations of claim 1, and further teaches wherein the one or more actions comprise allocating the patient to one of a plurality of therapists, wherein the action is selected from the group consisting of: the allocation is based on a predicted characteristic and on data describing performance of the therapist in relation to the predicted characteristic; the allocation is based on a predicted severity of a condition at the initial stage and on data describing experience of the therapist, wherein patients with more severe conditions are allocated to therapists with more experience; or, a combination thereof (Moturu: paragraph [0053], “outputs of the analysis can be used to tailor promotion of communication in a manner correlated with severity of the individual's state (e.g., an extent of need for therapeutic communication)”, paragraphs [0068]-[0069], “the therapeutic entity can be auto111atically matched to the individual based upon a matching module… the set of therapeutic entities can include one or more specialized entities, each specializing in a specific topic”. Also see, paragraph [0076]. The Examiner notes promotion of communication reads on allocation under the broadest reasonable interpretation).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 10, Rajkhowa, Moturu and Diederich teaches the limitations of claim 1, and further teaches wherein the one or more actions comprise selecting at least one of a plurality of therapy plans based on the output and providing, via a user interface of the system, an indication of the selected at least one therapy plan to the therapist (Moturu: paragraph [0025], “therapies covered can additionally or alternatively include clinical forms of therapy (e.g., supplements, medications, therapeutic substances, medical procedures, etc.), and any other suitable form of therapy”, paragraphs [0085]-[0086], “the report(s) generate by Block S310 can include an individualized report corresponding to an individual associated with the coaching entity… an individualized report can include information related to one or more of… treatment plan information (e.g., therapists, medications) associated with the individual”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 11, Rajkhowa, Moturu and Diederich teaches the limitations of claim 10, and further teaches wherein the one or more actions comprise, in response to the likelihood of non-engagement or drop-out by the patient meeting a predetermined criterion, deploying at least one of a plurality of interventions, wherein the at least one intervention is predicted or known to increase engagement (Moturu: paragraph [0081], “In relation to reaching out to individuals, the coaching entity can function to provide positive reinforcement, to build a strong and on-going relationship with individuals as a critical contributor to improvement of the individual's state, to provide positive reinforcement of actions performed by the individuals, and/or to re-engage individuals who have reduced interaction with one or more system components associated with the method 100”, paragraph [0086]-[0090], “decision criteria (e.g., including level of engagement of the individual) for reaching out 
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 12, Rajkhowa, Moturu and Diederich teaches the limitations of claim 11, and further teaches wherein the one or more actions comprise, in response to a predicted severity of a condition being below a predetermined criterion or threshold, initiating a therapy process that comprises providing information to the patient via the system (Moturu: paragraph [0053], “outputs of the analysis can be used to tailor promotion of communication in a manner correlated with severity of the individual's state”, paragraph [0082], “One or more functions of the coaching entity can include: providing information and education about mental health… Psychotherapeutic intervention, in coordination with coaching, can thus be indicated for individuals with severe symptoms and/or low function, or where substance abuse is a presenting issue”, paragraph [0101], “escalation of an individual to a higher level of care… triage patients according to one or more measures of criticality… moderate-to-severe symptoms as assessed”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 13, Rajkhowa, Moturu and Diederich teaches the limitations of claim 1, and further teaches comprising selecting a subset of a set of information based on the output and providing, via a user interface of the system, the selected information to the therapist and/or to the patient (Moturu: Figure 9, paragraphs [0084]-[0088], “automatically generating a report summarizing a mental health state of the individual”, 
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 14, Rajkhowa, Moturu and Diederich teaches the limitations of claim 1, and further teaches subsequently determining the characteristic of a condition of the patient, the therapy process, or both (Diederich: Figure 1, paragraph [0065], “The combination of the output of the machine learning methods represents the diagnosis. These outputs are compared against psychiatric classification parameters and symptom severity measurements to validate them as diagnostic tools”. Also see, paragraph [0077]); and 
--selectively updating the training set, re-training the deep learning model, or both (Moturu: paragraph [0055], “training data (e.g., from the patient”. The Examiner interprets this updating the training data).
The motivation to combine is the same as in claim 1, incorporated herein.

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2005/0228236 (hereafter “Diederich”), in view of U.S. Patent App. No. 2016/0226813 (hereafter “Cechi”).

Regarding (Currently Amended) claim 18, Diederich teaches a method (Diederich: paragraph [0001], “a method and apparatus for assessing psychiatric or physical disorders”) comprising: […];
--extracting a plurality of features that represent the first text data from the plurality of first text data […] using a first portion of a deep learning model (Diederich: Figure 1, paragraph [0025], “analyzing language cues may include extracting key features by analyzing a text sample… the machine learning algorithms include a support vector machine, a decision tree learning algorithm, and a neural network”);
--analysing a representation, based on at least the plurality of features that represent the first text data, with a classification/regression portion of the deep learning model, thereby producing an output correlated to at least one characteristic of a condition of the patient, a related therapy process, or both (Diederich: Figure 1, paragraph [0062], “Analysis of the language cues leads to an indicator of the psychological or physiological state”, paragraphs [0073]-[0076], “generate an output for an unknown language cue that will be indicative of the presence or otherwise of the health problem”. Also see, paragraph [0028]); and 
--categorising the patient based on the output (Diederich: Figure 1, paragraph [0065], “The combination of the output of the machine learning methods represents the diagnosis. These outputs are compared against psychiatric classification parameters and symptom severity measurements to validate them as diagnostic tools”. Also see, paragraph [0077]);
--wherein the deep learning model is trained using at least second text data from other patients at an initial stage of a therapy process and a corresponding characteristic of a condition of the other patients (Diederich: Figure 2, paragraph [0030]-[0031], “a learning method in which language cues from patients known to have health problems and patients known not to have health problems are analyzed… an expert-defined health related category must be provided for learning purposes. This category can be discrete (presence or absence of the expert-defined health problem)”. Also see, paragraphs [0067]).
Diederich may not explicitly teach (underlined below for clarity):
--vectorising a first text data relating to a patient at an initial stage of a therapy process to produce a plurality of first text data tensors;
--extracting a plurality of features that represent the first text data from the plurality of first text data tensors using a first portion of a deep learning model;
Cechi teaches vectorising a first text data relating to a patient at an initial stage of a therapy process to produce a plurality of first text data tensors (Cechi: Figure 3, paragraph [0041], “extract semantic vectors from the text, such as Latent Semantic Analysis and WordNet… the text can be transformed into a field of distances to a concept, a field of fields of distances to the entire lexicon, or a field of distances to other texts… construct locally embedded graphs, so that a trajectory in a high-dimensional feature space is computed for each text”. Also see, paragraphs [0048]-[0051]. The Examiner notes these are tensors);
--extracting a plurality of features that represent the first text data from the plurality of first text data tensors using a first portion of a deep learning model (Cechi: Figure 5, paragraph [0020], “text tokens may be analyzed by a graphical text analyzer using machine-learning tools that extract predictive features from token sequences”, paragraph [0044]-[0046], “Text or speech-to-text is fed into a standard lexical parser that extracts syntactic features, which in their tum are vectorized 302-306”, paragraph [0052], “values can be extracted by including the feature vectors attached to each node”);


Regarding (Original) claim 19, Diederich and Cechi teaches the limitations of claim 18, and further teaches vectorising patient data relating to the patient to produce a plurality of patient data tensors (Cechi: Figure 3, paragraph [0041], “extract semantic vectors from the text, such as Latent Semantic Analysis and WordNet… the text can be transformed into a field of distances to a concept, a field of fields of distances to the entire lexicon, or a field of distances to other texts… construct locally embedded graphs, so that a trajectory in a high-dimensional feature space is computed for each text”. Also see, paragraphs [0048]-[0051]. The Examiner notes these are tensors); 
--wherein the representation analysed by the classification/regression portion of the deep learning model is further based on the plurality of patient data tensors (Cechi: Figure 5, paragraph [0020], “text tokens may be analyzed by a graphical text analyzer using machine-learning tools that extract predictive features from token sequences”, paragraph [0044]-[0046], “Text or speech-to-text is fed into a standard lexical parser that extracts syntactic features, which in their tum are vectorized 302-306”, paragraph [0052], “values can be extracted by including the feature vectors attached to each node”).
The motivation to combine is the same as in claim 18, incorporated herein.

Regarding (Original) claim 20, Diederich and Cechi teaches the limitations of claim 18, and further teaches wherein the deep learning model is further trained using in-domain text (Diederich: paragraph [0027], “the preliminary steps of teaching the machine learning algorithms”, paragraph [0069], “a ranked list of words or symbols according to frequency is generated from the corpus of all samples obtained… words are then formed into blocks of words or symbols of user-determined length”. Also see, Rajkhowa: paragraph [0022]. The Examiner notes this is pre-training of the model to use the in-domain text (i.e., the training data)).
The motivation to combine is the same as in claim 18, incorporated herein.

Regarding (Currently Amended) claim 21, Diederich and Cechi teaches the limitations of claim 18, and further teaches wherein the classification/regression portion of the deep learning model performs a classification process on the representation; and wherein the at least one characteristic of a condition of the patient, the related therapy process, or both comprises a most likely condition of the patient at the initial stage and a likelihood score for each of a set of possible conditions at the initial stage (Diederich: Figure 1, paragraphs [0031]-[0032], “a ranking on a given scale representing the severity of the health problem… generating categories for psychological or physiological conditions”, paragraph [0062], “Analysis of the language cues leads to an indicator of the psychological or physiological state”, paragraphs [0073]-[0076], “generate an output for an unknown language cue that will be indicative of the presence or otherwise of the health problem”; Cechi: paragraph [0041], “models that transform text into a field of numerical values that indicate the probability that a subject belongs to a particular psychological or psychiatric category”).
The motivation to combine is the same as in claim 18, incorporated herein.

Claims 23-24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2005/0228236 (hereafter “Diederich”) and U.S. Patent App. No. 2016/0226813 (hereafter “Cechi”) as applied to claim 18 above, and further in view of U.S. Patent App. No. 2016/0140320 (hereafter “Moturu”).

Regarding (Original) claim 23, Diederich and Cechi teaches the limitations of claim 18, and but may not explicitly teach wherein the classification/regression portion of the deep learning model performs a regression process on the representation; and wherein the at least one characteristic of a condition of the patient and/or the related therapy process comprises a predicted severity of the condition at the initial stage.
Moturu teaches wherein the classification/regression portion of the deep learning model performs a regression process on the representation; and wherein the at least one characteristic of a condition of the patient and/or the related therapy process comprises a predicted severity of the condition at the initial stage (Moturu: paragraph [0053]-[0055], “transforming data from the log of use, the input, and the supplementary dataset into an analysis including a value of a mental health state parameter associated with the time point and indicative of a mental health state of the individual. Block S140 functions to determine a value of a mental health state parameter in association with a time point of the time period, as an output of a risk model that assesses the individual's current state of wellbeing… Preferably, the analysis includes utilization of one or more machine learning techniques and training data… The computing system can be the same computing system associated with one or more of Blocks S110-S130”, paragraph [0063], “the machine learning algorithm can implement any one or more of: a regression algorithm”, 
One of ordinary skill in the art before the effective filing date would have found it obvious to include regression and prediction of severity as taught by Moturu with the psychotherapy system as taught by Diederich and Cechi with the motivation of “generate more accurate models pertaining to the patient's mental health” (Moturu: paragraph [0055]).

Regarding (Currently Amended) claim 24, Diederich, Cechi and Moturu teaches the limitations of claim 23, and further teaches when the predicted severity of the condition at the initial stage is below a threshold, categorising the patient based on the output comprises initiating a therapy process that initially does not directly involve a therapist; and, when the predicted severity of the condition at the initial stage is above a threshold, categorising the patient based on the output comprises initiating a therapy process with an experienced therapist (Moturu: paragraph [0053], “outputs of the analysis can be used to tailor promotion of communication in a manner correlated with severity of the individual's state”, paragraph [0082], “One or more functions of the coaching entity can include: providing information and education about mental health… Psychotherapeutic intervention, in coordination with coaching, can thus be indicated for individuals with severe symptoms and/or low function, or where substance abuse is a presenting issue”, paragraph [0101], “escalation of an individual to a higher level of care… triage patients according to one or more measures of criticality… moderate-to-severe symptoms as assessed”).
The motivation to combine is the same as in claim 23, incorporated herein.

Regarding (Currently Amended) claim 26, Diederich and Cechi teaches the limitations of claim 18, but may not explicitly teach wherein the classification/regression portion of the deep learning model performs a regression process on the representation; and wherein the output is correlated to at least one characteristic of a condition of the patient, the related therapy process, or both comprises a predicted amount of therapy required and one of a plurality of therapy options that is most likely to be beneficial.
Moturu teaches wherein the classification/regression portion of the deep learning model performs a regression process on the representation; and wherein the output is correlated to at least one characteristic of a condition of the patient, the related therapy process, or both comprises a predicted amount of therapy required and one of a plurality of therapy options that is most likely to be beneficial (Moturu: paragraph [0053]-[0055], “transforming data from the log of use, the input, and the supplementary dataset into an analysis including a value of a mental health state parameter associated with the time point and indicative of a mental health state of the individual. Block S140 functions to determine a value of a mental health state parameter in association with a time point of the time period, as an output of a risk model that assesses the individual's current state of wellbeing… Preferably, the analysis includes utilization of one or more machine learning techniques and training data… The computing system can be the same computing system associated with one or more of Blocks S110-S130”, paragraph [0063], “the machine learning algorithm can implement any one or more of: a regression algorithm”, paragraph [0082], “One or more functions of the coaching entity can include: providing information and education about mental health… Psychotherapeutic intervention, in coordination with coaching, can thus be indicated for individuals with severe symptoms 
The motivation to combine is the same as in claim 23, incorporated herein.

Regarding (Currently Amended) claim 27, Diederich and Cechi teaches the limitations of claim 18, but may not explicitly teach wherein the classification/regression portion of the deep learning model performs a regression process on the representation; and wherein the output correlated to at least one characteristic of a condition of the patient, the related therapy process, or both comprises a likelihood of non-engagement or drop-out by the patient, and wherein categorising the patient comprises deploying at least one of a plurality of interventions, wherein the at least one intervention is predicted or known to increase engagement.
Moturu teaches wherein the classification/regression portion of the deep learning model performs a regression process on the representation; and wherein the output correlated to at least one characteristic of a condition of the patient, the related therapy process, or both comprises a likelihood of non-engagement or drop-out by the patient, and wherein categorising the patient comprises deploying at least one of a plurality of interventions, wherein the at least one intervention is predicted or known to increase engagement (Moturu: paragraph [0053]-[0055], “transforming data from the log of use, the input, and the supplementary dataset into an analysis including a value of a mental health state parameter associated with the time point and indicative of a mental health state of the individual. Block S140 functions to determine a value of a mental health state parameter in association with a time point of the time period, as an output of a risk model that assesses the individual's current state of wellbeing… Preferably, the analysis includes provide positive reinforcement, to build a strong and on-going relationship with individuals as a critical contributor to improvement of the individual's state, to provide positive reinforcement of actions performed by the individuals, and/or to re-engage individuals who have reduced interaction with one or more system components associated with the method 100”, paragraph [0086]-[0090], “decision criteria (e.g., including level of engagement of the individual) for reaching out to the individual”, paragraph [0097], “automate reaching out to individuals for re-engagement with system”).
The motivation to combine is the same as in claim 24, incorporated herein.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent App. No. 20070166690 (hereafter “Johnson”) teaches virtual counseling using communication channels between a patient and a counselor.
U.S. Patent App. No. 20160378928 (hereafter “Benton”) teaches a therapist assisted health management system, providing remote therapy and analyzing the communication to provide diagnosis.
U.S. Patent App. No. 20180005645 (hereafter “Khaleghi”) teaches a notebook between a therapist and patient, and analysis of all text entered into the notebook.
U.S. Patent App. No. 20190088365 (hereafter “Subrahmanian”) teaches neuropsychological screening via communication between a patient and the system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew E Lee whose telephone number is (571)272-8323.  The examiner can normally be reached on M-Th 9-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626